Citation Nr: 1819855	
Decision Date: 04/04/18    Archive Date: 04/16/18

DOCKET NO.  13-13 518	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder with depressive disorder , not otherwise specified, (PTSD) prior to December 6, 2012 and to a rating in excess of 50 percent from December 6, 2012. 

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) prior to November 14, 2017.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

S.Wainaina, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the  United States Army from November 1967 to July 1971.  He served inj Vietnam for approximately one year, six months and, in pertinent part, received the Vietnam Service Medal with Five Bronze Stars.

This matters are before the Board of Veterans' Appeals (Board) on appeal from September 2009 and January 2015 rating decisions of the Huntington, West Virginia, Remand and Rating Development Team and the Atlanta, Georgia, Regional Office (RO) of the Department of Veteran Affairs (VA).  Jurisdiction of this case is currently with the Atlanta RO.

In November 2016 the Veteran testified at a video conference hearing before the undersigned Veterans Law Judge.  A transcript is of the record and associated with the Veteran's electronic claims file. 


FINDINGS OF FACT

1. Prior to December 6, 2012 the Veteran's PTSD was manifested by symptoms which best approximate occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, but not a greater level of severity.  

2.  From December 6, 2012, the Veteran's PTSD has been manifested by symptoms which best approximate occupational and social impairment with reduced reliability and productivity, but not a greater level of severity.  

3.  The Veteran's service-connected disabilities are not of sufficient severity to render him unable to secure or follow substantially gainful employment during the period at issue.  


CONCLUSIONS OF LAW

1.  Prior to December 6, 2012, the criteria for assignment of an initial disability evaluation in excess of 30 percent for PTSD are not met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 4.3, 4.7 4.130, Diagnostic Code 9411 (2017). 

2.  From December 6, 2012, the criteria for assignment of an initial disability evaluation in excess of 30 percent for PTSD are not met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 4.3, 4.7 4.130, Diagnostic Code 9411 (2017). 

3.  The criteria for entitlement to TDIU prior to November 14, 2017, have not been met. 38 U.S.C. § 1155  (2012); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.15, 4.16, 4.18 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided and the Veteran has neither alleged, nor demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S.1696 (2009).  Thus, adjudication of the claims decided herein at this time is warranted. 

The Board also notes that, when service connection has been granted for a disability and the initial disability rating has been assigned, the claim of service connection has been more than substantiated, the claim has been proven, thereby rendering 38 U.S.C. § 5103(a) notice no longer required.

As for the duty to assist, post-service medical records have been obtained to the extent available along with the statements/testimony of the Veteran and his representative.  The Board finds that no additional evidence, which may aid the Veteran's claims or might be pertinent to the bases of the claims, has been submitted or identified or remains outstanding, and the duty to assist requirement has been satisfied.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  The Veteran was provided VA PTSD examinations in August 2009, December 2012 and December 2014.  These examinations included a review of the claims file and the evaluations are considered adequate.   

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Increased Ratings

To begin, the Veteran asserts that his current 30 and 50 percent evaluations are not indicative of the severity of his psychiatric disability.  

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C. § 1155; 38 C.F.R. Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  
38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7. 

The rating schedule for mental disorders is based upon the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association  (DSM-IV), and mental disorders are specifically rated under 38 C.F.R. §§ 4.125-4.130, Diagnostic Codes 9201-9440.   PTSD is rated under Daignostic Code 9411.

A 30 percent rating is assigned when a psychiatric disability causes occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and normal conversation), due to such symptoms as:  depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is provided when a psychiatric disability causes occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  

A 70 percent rating, assigned when a psychiatric disability causes occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and an inability to establish and maintain effective relationships. 

A rating of 100 percent is assigned when a psychiatric disability causes total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; danger of hurting self or others; intermittent inability to perform activities of living (including maintenance of minimal hygiene); disorientation to time or place; or, memory loss for names of close relatives, occupation, or own name.  38 C.F.R. § 4.130. 

When determining the appropriate disability evaluation to assign, the Board's primary consideration is the veteran's symptoms, but it must also make findings as to how those symptoms impact the veteran's occupational and social impairment. Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Mauerhan, 16 Vet. App. at 442.  Nevertheless, as all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the veteran's impairment must be "due to" those symptoms, a veteran may only qualify for a given disability by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 118.
 
The Global Assessment of Functioning (GAF) is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994).  

With regard to GAF scores, scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up other children, is defiant at home, and is failing at school).  Scores ranging from 21 to 30 reflect behavior is considerably influenced by delusions or hallucinations or serious impairment in communication or judgment (e.g., sometimes incoherent, acts grossly inappropriately, suicidal preoccupation) or inability to function in almost all areas (e.g., stays in bed all day; no job, home or friends)  See 38 C.F.R. § 4.130 (2012)(incorporating by reference the VA's adoption of DSM-IV, for rating purposes).  

Period prior to December 6, 2012

A January 2006 private medical statementtreatment record by S.L M.S.W, notes that the Veteran had been in counseling for 40 sessions since December 2004 and the Veteran had very severe PTSD. The examiner stated that the Veteran had severe intrusive thoughts, dreams of war experiences, increased arousal, marked diminished interest in social activities, difficulty in primary relationships, impaired thinking and judgment, phobic and and paranoid reactions to being in a group setting, and severe impairment in social skills.  A GAF score of 30 was assigned.

In an August 2009 VA examination, the Veteran reported difficulty with sleep, nightmares, being easily frustrated and irritable, emotionally detached from other, difficulty concentrating, and decreased interest in things he used to enjoy. He denied suicidal and homicidal ideation, but endorsed having thoughts of wanting to go to sleep and not wake up.  He denied significant anxiety or panic attacks.  The Veteran had been married one time, for 38 years and felt his wife was the reason he was still alive.He described his relationshps with his two children as good.  He reported having two friends, who also servied in Vietnam.  He reported ahisotry of getting angry on the job and quitting.  Mental status examination revealed that his eye contact was good, speech was of normal rate, tone and volume.  Thoughts were logical and coherent, though he needed redirection at times.  He denied audio and visual hallucinations.  His mood was described as depressed and his affect dysthymic.  The diagnosis was prolonged PTSD and depression, not otherwise specified.A GAF score of 55 was assigned, which was noted to indicate moderate symptoms toinclude circumstantial speech, few friends, conflicts with others, thoughts of not wanting to be around, depressed mood, insomnia, nightmares, difficulty with concentration, diminished interest in activities, feelings of detachment and irritability..

The private treatment note dated September 2009 by Dr. A.M states that the Veteran was seen on three occasions in August and September 2009 and suffered from PTSD, as well as major depressive disorder and could benefit from anti-depressant medication as well as individual psychotherapy. 

A statement, dated April 2010, by E.G, L.C.S.W., a contract provider for the Lawrenceville Vet Center notes that the Veteran's symptoms for his PTSD included intrusive thoughts of Vietnam, sleep problems, anxiety, hypervigilance, difficulty concentrating, rage and social isolation.  The examiner noted that the Veteran stated that if angry he was concerned that he might act impulsively and someone.  

The medical evidence described the severity of the Veteran's PTSD as both moderate and very severe.  He suffers from irritability, difficulty concentrating and depression.  Yet he also has a long term marriage and gets along well with his wife and two children.  Panic attacks are not shown.  Depressed mood and anxiety are not inconsistent with a 30 percent evaluation.  Neither is chronic sleep impairment, which the Veteran manifests.  He has reported nightmares and difficulty falling asleep.  Mild memory loss is also contemplated in a 30 percent rating.  He has described not getting along with co-workers in the past, as well as a history of getting angry on the job and quitting.  Overall, his PTSD symptoms meet or approximate the criteria for a 30 percent rating, as there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  

During this period, the Veteran has been assigned GAF scores of 30 and 55.  While a score of 55 is certainly consistent with a 30 percent evaluation (moderate symptoms and moderate difficulty in social and occupational functioning), a score of 30 is assigned for serious impairment in communication or judgment or inability to function in almost all areas.  The evidence as a whole, including symptoms described by S.L., M.S.W., who assigned the score of 30, does not support such symptoms of level of disability.  The Veteran has not demonstrated such symptoms, to include suicidal preoccupation or ideation.  Rather, the August 2009 VA examiner specifically noted that there was no suicidal ideation.  While the Veteran denorsed thoughts of wanting to go to sleep and not wake up, this does not equate to suicidal ideation.  It is worth pointing out that the Veteran has a good relationship with his wife and two children, and reported two friends, who were also Vietnam veterans.  





Overall, considering both the medical evidence of record and the assertions/testimony of the Veteran and his representative, the Board finds that the symptoms of the Veteran's PTSD are not of the severity, frequency or duration as to warrant an initial rating in excess of 30 percent for the period prior to December 6, 2012.  

As such the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine does not apply, and the claim for an increased initial rating in excess of 30 percent  for PTSD prior to December 2016 is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Period from December 6, 2012

The Veteran is currently rated at 50 percent disabling, from December 6, 2012.  His PTSD symptoms more closely approximate a 50 percent rating for this period than any other evaluation.  

At the December 2012 VA examination, the Veteran reported a good relationship with his wife, two children and four grandchildren.  He noted they see each other often.  He also reported speaking to his two sistenr often.  He goes to lunch weekly with a veteran friend.  He was currently on no psychiatric medications.  He reported that most days he experiences vivid memories of events that took place in Vietnam.  He reported difficulty staying asleep and feeling emotionally deatached from others.  He was easily irritated with people and forgot things constantly.  He felt depressed and denied suicidal ideation, but admitted that he used to feel as though he would be better off if he were dead. His wife reported anger issues and memory issues.  On examination, the Veteran's affect and mood were congruent to thought content.  He became tearful when discussing Vietnam memories.  He was fully oriented and memory functions were intact.  Thought processes were intact.  Verbalizations were at a normal rate, flow and pitch.  He demonstrated good abstract reasoning.  The examiner felt that the Veteran's PTSD appeared to have a mild to moderate impact on his functioning.  The examiner noted symptoms of depressed mood, anxiety, chronic sleep impairment, mild memory loss, such as forgetting names, directions or recent events, flattened affect, and impaired impulse control, such as unprovoked irritability with periods of violence.  The examiner diagnosed PTSD.  A GAF score of 60 was assigned.  

In the private medical statement dated in April 2014, E.G., L.S.C.W. noted that although the Veteran's PTSD had improved since he first started treatment, he still exhibited symptoms such as nightmares, sleep problems, hypervilligance, exaggerated startle response, feelings of detachment from others, anger, difficulty concentrating, recurring and intrusive thoughts about Vietnam and social isolation.  He also suffered from depression.  The Veteran reported that when he is angry he is concerned that he might act impulsively and hurt someone.  

In December 2014, the Veteran underwent a PTSD examination for VA.  The examiner diagnosed PTSD, quiescent.  Occupational and social impairment resulting from PTSD was summarized as occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress; or, symptoms controlled by medication.  The Veteran reported being emotionally distant from his two sisters.  He had been married for 43 years and described his relationship as great.  He described his relationship with his two adult children as also great.  He has six grandchildren, who he sees frequencly.  As to social support, he relied on two friends.  A history was obtained of counseling every three weeks.  He reported the following symptoms:  road rage, avoidance of being around crowds, feeling on edge and irritable around people, not liking people behind him and sadness and heartbreak if he thought about the negative aspects of his Vietnam experiences.  Behavioral observations indicated that the Veteran's presentation was unremarkable.  He did not appear to be post any threat of dange or injury to himself or others.  The examiner concluded that there was no indication that the Veteran's mental health symptoms had ever (or currently would) cause him significant occupational impairment.  Because he did not presently meed the criteria for a diagnosis of PTSD, his diagnosis was characterized as quiescent.Symptoms consistent with a diagnosis of depression were not reported.

The Board has considered whether the Veteran is entitled to a higher rating than 50 percent.  

There is no evidence of suicidal ideation or a plan, which would support assignment of a 70 percent rating.  He has not demonstrated near-continuous panic or depression, impaired impulse control, or an inability to establish effective relationships.  His PTSD has not resulted in deficiencies in most areas.  The evidence also does not show that the Veteran has symptoms such as gross impairment in the thought process or communication, persistent delusions and hallucinations; grossly inappropriate behavior, persistent danger of hurting self or others, inability to perform daily activities, disorientation in time or place; memory loss of close relatives, own occupation or own name or symptoms approximating such a level of impairment.  The medical evidence of the record, including the December 2014 and 2012 VA examinations, does not show that the Veteran meets or approximates this requirement for a 100 percent schedular rating.  Rather, the evidence during the time period from December 6, 2012, shows that while the Veteran has a good relationship with his immediate family and has a social support system, he has sleep impairment, irritability, anxiety, emotional detachment, memory disturbance and depressed mood.  These symptoms are not inconsistent with the current 50 percent evaluation.  

The Board has considered the Veteran's statements and testimony and statements from his representative.   At the Board hearing in November 2016 the Veteran's representative asserted that the Veteran had suicidal ideation since 2009.  However the evidence of the record does not show any objective findings of suicidal ideation during this period. 

As such the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine does not apply, and the claim for entitlement to an increased initial rating, in excess of 50 percent, for PTSD, for the period from December 6, 2012, is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

TDIU

Total disability is considered to exist when there is any impairment which is sufficient to render it impossible for the average person to follow a substantially gainful occupation. 38 C.F.R. § 3.340(a)(1). A total disability rating for compensation purposes may be assigned on the basis of individual unemployability when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities. 38 C.F.R. § 4.16(a). In such an instance, if there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more. Id. 

If a veteran fails to meet the threshold minimum percentage standards enunciated in 38 C.F.R. § 4.16 (a), rating boards should refer to the Director of Compensation Service for extra-scheduler consideration all cases where the veteran is unable to secure or follow a substantially gainful occupation by reason of service-connected disability.  38 C.F.R. § 4.16(b). See also Fanning v. Brown, 4 Vet. App. 225 (1993).

Thus, the Board must evaluate whether there are circumstances in the Veteran's case, apart from any non-service-connected conditions and advancing age, which would justify a TDIU.  38 C.F.R. §§ 3.341(a), 4.19.  See Van Hoose v. Brown, 4 Vet. App. 361 (1993); see also Hodges v. Brown, 5 Vet. App. 375 (1993); Blackburn v. Brown, 4 Vet. App. 395 (1993). The Veteran's service-connected disabilities, employment history, and educational and vocational attainment must be addressed.  38 C.F.R. § 4.16(b). 

Prior to November 14, 2017, service connection was in effect for:  PTSD with depressive disorder not otherwise specified, evaluated as 30 percent disabling from July 16, 2004 and 50 percent disabling from December 16, 2016; coronary artery disease, status post bypass surgery with scars, evaluated as 100 percent disabling from August 20, 2013, 60 percent disabling from December 1, 2013, and 30 percent disabling from December 1, 2017; and diabetes mellitus, type II, evaluated as 10 percent disabling from October 19, 2016.  Effective November 14, 2017, service connection was established for adenocarcinoma of the prostate with intraductal carcinoma, evaluated as 100 percent disabling from November 14, 2017.  The combined ratings are 30 percent from July 16, 2004; 50 percent disabling from December 6, 2012; 100 percent disabling from August 20, 2013; 80 percent disabling from December 1, 2013; and 100 percent from November 14, 2017.  Entitlement to special monthly compensation from November 14, 2017, has been established under 38 U.S.C. § 1114(s); 38 C.F.R. § 3.350(i) due to adenomacarcinoma of the prostate with intraductal carcinoma rated 100 percent and additional service-connected disabilities of PTSD with depressive disorder not otherwise specified, independently ratable at 60 percent or more.


In a private treatment record dated January 2006 by S.L M.S.W states that Veteran has severe impairment in areas of social skills  and in the phobic and paranoid reactions to being in a group setting.  A GAF score of 30 was assigned. 

In the August 2009 VA examination, the examiner noted that the Veteran has not worked since 2001.  The examiner opined that the Veteran's PTSD symptoms have had an impact on his ability to maintain employment because he has a tendency to become physically aggressive towards other employees and seems to have difficulty functioning with other employees at times. A GAF score of 55 was assigned. 

In December 2012 VA examination the Veteran stated he last worked in 2001 in an aluminum factory and left the company after he was informed it was closing down.

In the December 2014 VA examination the examiner stated that there is no indication that the Veteran's mental health symptoms have ever or would ever cause him significant occupational impairment.  However the Veteran stated that a myriad of health problems precluded  him from working including ischemic heart disease.  The Veteran also told the VA examiner that in his last job he worked for 13 years and denies any problems at that job.  He stated he was having trouble with his back and knees and was not able to get another job as a laborer after that job. 

The evidence is against finding  that the Veteran is unemployable due to his service connected disabilities.  The December 2014 VA examiner noted that the Veteran's jobs were physically strenuous jobs.  The examiner noted that the Veteran could perform sedentary work.  The private treatment record in January 2006 shows a low GAF score, but this is an isolated finding.  The August 2009 VA examiner notes that the Veteran's PTSD symptoms have had an impact on his ability to maintain employment in the past because he has a tendency to  become aggressive with other employees.  However the Veteran also informed the examiner that he worked for the same plant for many years and left the job after the Veteran was informed that the plant was shutting down rather than altercations with co-workers. 



The Board finds that the December 2014 VA examiners finding that the Veteran could perform sedentary work and the August 2009 VA examiners finding that the PTSD impacted his employability (but did not preclude it) more probative than the January 2006 private examiners GAF finding.  Notably, the VA examiners reviewed the claims file and conducted more thorough examinations and there is no indication that the January 2006 examiner reviewed the claims file.   
 
The Board has also considered the Veteran's educational and occupational history.  The evidence shows that the Veteran dropped out of high school but later earned his GED. Most of the Veteran's jobs involved labor intensive factory jobs. However the weight of the evidence of the record shows that the Veteran is not precluded from performing sedentary work.  Once again, the Veteran stated in the August 2009 VA examination that he left the job because of the plant was shutting down and not because of his psychological problems.  

As such the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine does not apply, and the claim for entitlement to increase rating in excess of 50 percent for PTSD is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

ORDER

Prior to December 6, 2012, entitlement to a rating in excess of 30 percent for PTSD is denied.  

From December 6, 2012, to a rating in excess of 50 percent for PTSD is denied. 

Entitlement to TDIU is denied. 



____________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


